Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Claim Interpretation of Claims 10-12, 14 & 15 in view of 35 USC 112(f) has been maintained, as the aforementioned claims are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification.
Applicant's submission filed on 29 March 2022 has been entered, with the amended claim set filed 4 March 2022 now in further consideration.  Claims 1-18 remain pending in this application.
   
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 10-12, 14 & 15 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) are: “a first memory element”, “a second memory element”, and “a third memory element” in at least Claims 10-12, 14 & 15, respectively.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7-10 & 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oe et al (USPG Pub No. 20100217933A1; Oe hereinafter) in view of Noguchi et al (USPG Pub No. 20100106907A1; Noguchi hereinafter). 

As for Claim 1, Oe teaches, A method for execution by a computing device of a storage network, the method comprising:  
determining virtual memory use of one storage unit of a set of storage units that services a vault within the storage network (see pp. [0013], [0038-0039]; e.g., the reference of Oe provides an allocation control device that allocates logical volumes {i.e. “virtual storage areas” considered equivalent to Applicant’s “set of storage units”} to physical storage areas {i.e. considered equivalent to Applicant’s “vault”} managed by a set of storage management devices {i.e. considered equivalent to Applicant’s “storage network”}.  As stated within the cited paragraph [0038], “...Logical volumes are virtual storage areas that are managed by an access control device (not illustrated), and are allocated to physical storage areas by an allocation control device 10. The physical storage areas are located in a storage device #0(30) managed by a storage management device...”), 
wherein data is dispersed storage error encoded in accordance with dispersed data storage parameters to produce a plurality of sets of error coded (EC) data slices that are stored in the vault (see pp. [0050-0052]; e.g., the reference of Oe teaches of at least an “analysis module” that analyzes actual states of each group after a start of a system operation.  The system may receive a notification of detection of an error state by an “observation module”, causing a “reallocation module” to perform reallocation by selecting an identified new group and allocating at least some logical slices to slices within a new group.  This process is based on a determination that the group has a “higher measurement value about a certain performance than an upper limit of the processing capability or the group from which access concentration is detected is identified”, thus, once an error state is detected, logical slices can be reallocated to similarly grouped slices being stored within physical storage areas {i.e. vaults}), 
wherein the dispersed data storage parameters includes a pillar width number, and a decode threshold number, wherein the pillar width number is a total number of EC data slices within a set of EC data slices of the plurality of sets of EC data slices (see pp. [0040], [0096]; e.g., the reference of Oe teaches of determining one or more of a rule for forming groups, such as the defined requirements for forming groups {i.e. “the total capacity of the physical storage areas of each group” where physical storage areas consist of one or more logical volumes having “logical slices” be allocated/reallocated, according to at least paragraph [0050].  As stated within paragraph [0052], based on the detection of an error state, logical slices can be allocated to a new group selected by performance against a processing capability, for example.  According to at least paragraph [0096], the memory capacities of one or more DPs {i.e. disk nodes as a physical storage area} are added up based on DP management information {i.e. considered equivalent to Applicant’s “dispersed data storage parameters”}, and when the total memory capacity reaches a desired capacity {i.e. considered equivalent to Applicant’s “pillar width” as “a total number of EC data slices”}, one group is formed.  Each rule may be set to specify different information pertaining to the grouping of DPs), 
wherein the decode threshold number is a number of EC data slices of the set of EC data slices that is required to reconstruct a corresponding data segment of the data, and wherein the decode threshold number is less than the pillar width number (see pp. [0040], [0043], [; e.g., the reference of Oe teaches of grouping factors, which include one or more rules for forming groups to be used to divide storage management devices into groups, with one such rule being “the number of storage management devices forming each one group” and/or “the total capacity of the physical storage areas in each one group”, with the “total capacity” being a “dispersed data storage parameter” equivalent to Applicant’s “decode threshold number”.  As stated within the cited paragraph [0043], an allocation module selects a group with a larger capacity of unallocated slices in a group than the capacity of the logical slices of the subject logical volume, such as a volume having slices in a determined error state.  Further expounding on this teaching, paragraph [0069] teaches of the utilization of a “control node”, including an “allocation controller” and “rule storage unit”, which are used for performing slice management processing by restoring data stored in a broken slice once a failure is detected from a DP {i.e. disk node} by a management unit.  In regards to that teaching, Oe’s teaching of the number of a “broken slice” in need of restoration {i.e. “1”, considered equivalent to Applicant’s “reconstruct a corresponding data segment of the data”} is less than the total number of data slices in a set of data slices for which the pillar width number represents, reading on Applicant’s claimed amended limitation), and 
wherein the virtual memory use of a DS unit of the set of DS units is representative of the virtual memory use of other DS units of the set of DS units for the vault due to the dispersed data storage parameters (see pp. [0038-0041]; e.g., the reference of Oe teaches that “logical volumes” are “virtual storage areas” managed by an access control device for allocation to physical storage areas by an allocation device.  Areas formed by dividing the physical storage region of each storage device are called slices, and divisional areas corresponding to slices in the logical volumes are called “logical slices”, with one or more of a plurality of modules and components being utilized for the allocation/dynamic reallocation of slices {i.e. “group definition storage module”, “group dividing module”, “reallocation module”}.  According to at least paragraph [0040], “grouping factors” include rules for forming groups to be used for dividing storage management devices into groups, with rule being “...the total capacity of the physical storage areas in each one group” and/or “...the upper limit of the processing capability of each group”.  Determination of the “virtual memory use of a DS unit of the set of units”, as claimed by Applicant, is considered equivalent to the determination of a total capacity of the physical storage areas in each one group, as physical storage areas contain allocated logical volumes as virtual storage areas.  Paragraph [0041] further teaches of the use of “storage management information indicating the capacity of each of the physical storage areas, processing capabilities of the entire group, and the like); and 
determining virtual memory use of the vault based on the virtual memory use of the one storage unit (see pp. [0038-0041]; e.g., as stated within rationale provided above, According to at least paragraph [0040], “grouping factors” include rules for forming groups to be used for dividing storage management devices into groups, with rule being “...the total capacity of the physical storage areas in each one group” and/or “...the upper limit of the processing capability of each group”.  Determination of the “virtual memory use of a DS unit of the set of units”, as claimed by Applicant, is considered equivalent to the determination of a total capacity of the physical storage areas in each one group, as physical storage areas contain allocated logical volumes as virtual storage areas.  Paragraph [0041] further teaches of the use of “storage management information indicating the capacity of each of the physical storage areas, processing capabilities of the entire group, and the like).   
The reference of Oe does not appear to explicitly recite the limitations of, “comparing the virtual memory use of the vault to one or more vault thresholds” and “when the virtual memory use of the vault is less than or equal to a first vault threshold of the one or more vault thresholds, instructing a memory state of the vault to be in a normal state, wherein when the vault is in the normal state, a write mode is activated allowing write requests to the vault”.
The reference of Noguchi recites the limitations of, 
“comparing the virtual memory use of the vault to one or more vault thresholds” (see pp. [0104-0107]; e.g., the reference of Noguchi serves as an enhancement to the teachings of Oe by teaching of performing operational checking, such as periodical disk diagnosis, in order to determine a “normal” state of a disk, which is essentially a comparison of vault thresholds represented as at least an inspection command, such as “test unit ready”, considered equivalent to Applicant’s claimed “command” as a vault threshold claimed by Applicant, to the one or more storage devices.  Operational checking, as taught by Noguchi, is considered equivalent to Applicant’s “comparing” limitation, as commands are issued and dynamic parameters such as the at least “irregularity-detection reference time T1” is being utilized); and 
“when the virtual memory use of the vault is less than or equal to a first vault threshold of the one or more vault thresholds, instructing a memory state of the vault to be in a normal state, wherein when the vault is in the normal state, a write mode is activated allowing write requests to the vault” (see pp. [104-0107]; e.g., According to at least paragraph [0104], the normal state is the state in which the storage device normally operates.  An inspection command/disk diagnostic may be issued periodically to a disk node in order to determine the state in which a possibility of failure of the storage device exists {i.e. elapse of irregularity-detection reference time T1} during an operational checking.  Additionally, paragraph [0115] describes a process of completing write requests without error when either of the storage device containing the primary slice and the storage device containing the secondary slice does not have a problem (such as failure or overload), reading on Applicant’s “write mode” allowing write requests).
The combined references of Oe and Noguchi are considered analogous art for being within the same field of endeavor, which is the storage, allocation, and maintenance of logical volumes of information in a distributed, self-maintaining database management system and diagnosing a storage device. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention, to have combined the diagnosis of storage devices to determine operational status, as taught by Noguchi, with the method of Oe, in order to prevent erroneous failure detection within one or more storage devices.  (Noguchi; pp. [0007-0008])


As for Claim 7, Oe provides for the allocation of logical volumes to physical storage areas managed by a set of storage management devices. 
The reference of Oe does not appear to explicitly recite the limitation of, “wherein the one or more dispersed data storage parameters comprises one or more of: valid user identifiers; a predetermined logical size of the vault; a vault threshold of the one or more vault thresholds; an indication of whether the predetermined logical size of the vault is fixed or can be expanded; and a vault identifier”.
Noguchi teaches, “wherein the one or more dispersed data storage parameters comprises one or more of: 
valid user identifiers; a predetermined logical size of the vault; a vault threshold of the one or more vault thresholds; an indication of whether the predetermined logical size of the vault is fixed or can be expanded; and a vault identifier” (see pp. [0071-0073]; e.g., the reference of Noguchi teaches of storage devices divided into unit areas, known as slices managed by respective disk nodes, which correspond to one or more segments constituting one or more virtual disk {i.e. pp. [0003]}. The one or more storage devices is considered equivalent to one or more of a “vault”, as taught by Applicant.  In relation to the cited paragraph [0003], each storage device can be uniquely identified in the network by at least a combination of a node identifier {i.e. node ID} and a disk identifier {i.e. disk ID}, reading on Applicant’s claimed limitation of “one or more dispersed data storage parameters” being at least one of “a vault identifier”.  The storage capacity of one or more virtual disk is discussed within at least paragraph [0072], and considered equivalent to at least Applicant’s “predetermined logical size of a vault”.  Paragraph [0073] additionally teaches of the utilization of one or more “virtual-disk identifiers” corresponding to each slice constituting a segment).
The combined references of Oe and Noguchi are considered analogous art for being within the same field of endeavor, which is the storage, allocation, and maintenance of logical volumes of information in a distributed, self-maintaining database management system and diagnosing a storage device. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention, to have combined the utilization of one or more dispersed storage parameters pertaining to disk storage, as taught by Noguchi, with the method of Oe, in order to provide the unique identification of parameters utilized for the optimization of a multimode storage system having a plurality of slices/segments with variable storage capacities. (Noguchi; pp. [0071-0072])
As for Claim 8, Oe provides for the allocation of logical volumes to physical storage areas managed by a set of storage management devices. 
The reference of Oe does not appear to explicitly recite the limitation of, “wherein a vault threshold of the one or more vault thresholds is determined based on one or more of: operational parameters of the vault; a user profile associated with the vault; a default allocation; a list; a command; receiving a request; an input from a user device; and a dynamic parameter”.
Noguchi teaches, “wherein a vault threshold of the one or more vault thresholds is determined based on one or more of: 
operational parameters of the vault; a user profile associated with the vault; a default allocation; a list; a command; receiving a request; an input from a user device; and a dynamic parameter” (see pp. [0104-0107]; e.g., the reference of Noguchi teaches of periodically performing disk diagnosis of the one or more storage devices, such as operational checking, where at least a “T1/restoration unit” periodically issues an inspection command “test unit ready”, considered equivalent to Applicant’s claimed “command” as a vault threshold, to the one or more storage devices). 
The combined references of Oe and Noguchi are considered analogous art for being within the same field of endeavor, which is the storage, allocation, and maintenance of logical volumes of information in a distributed, self-maintaining database management system and diagnosing a storage device. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention, to have combined the diagnosis of storage devices to determine operational status using one or more of a plurality of commands, as taught by Noguchi, with the method of Oe, in order to perform the inspection of one or more disk nodes for the detection of the possibility of failure of the one or more storage devices.  (Noguchi; pp. [0104])
As for Claim 9, Oe provides for the allocation of logical volumes to physical storage areas managed by a set of storage management devices. 
The reference of Oe does not appear to explicitly recite the limitation of, “wherein the memory state comprises one of: the normal state; a warning state; and a high state”
Noguchi teaches, “wherein the memory state comprises one of: 
the normal state; a warning state; and a high state” (see pp. [0104-0107]; e.g., the reference of Noguchi teaches of performing operational checking, such as periodical disk diagnosis, in order to determine a “normal” state of a disk.  According to at least paragraph [0104], the normal state is the state in which the storage device normally operates.  An inspection command/disk diagnostic may be issued periodically to a disk node in order to determine the state in which a possibility of failure of the storage device exists {i.e. elapse of irregularity-detection reference time T1} during an operational checking). 
The combined references of Oe and Noguchi are considered analogous art for being within the same field of endeavor, which is the storage, allocation, and maintenance of logical volumes of information in a distributed, self-maintaining database management system and diagnosing a storage device. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention, to have combined the diagnosis of storage devices to determine operational status using one or more of a plurality of commands, as taught by Noguchi, with the method of Oe, in order to perform the inspection of one or more disk nodes for the detection of the possibility of failure of the one or more storage devices.  (Noguchi; pp. [0104])
Claims 10 & 16-18 amount to a computer readable storage device comprising instructions that, when executed by one or more processors, performs the method of Claims 1 & 7-9, respectively.  Accordingly, Claims 10 & 16-18 are rejected for substantially the same reasons as presented above for Claims 1 & 7-9 and based on the references’ disclosure of the necessary supporting hardware and software (Oe; see pp. [0203-0206]; e.g., method for implementation integrating hardware and software components). 




Claims 2-5 & 11-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oe et al (USPG Pub No. 20100217933A1; Oe hereinafter) in view of Noguchi et al (USPG Pub No. 20100106907A1; Noguchi hereinafter) further in view of Rothstein et al (USPG Pub No. 20080250057A1; Rothstein hereinafter) yet in further view of McAlister et al (US Patent No. 8386540A1; McAlister hereinafter).

As for Claim 2, Oe provides for the allocation of logical volumes to physical storage areas managed by a set of storage management devices, and Noguchi provides for performing operational checking, such as periodical disk diagnosis, in order to determine a “normal” state of a disk.
The combined references of Oe and Noguchi are considered analogous art for being within the same field of endeavor, which is the storage, allocation, and maintenance of logical volumes of information in a distributed, self-maintaining database management system and diagnosing a storage device. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention, to have combined the diagnosis of storage devices to determine operational status, as taught by Noguchi, with the method of Oe, in order to prevent erroneous failure detection within one or more storage devices.  (Noguchi; pp. [0007-0008])
The references of Oe and Noguchi do not appear to explicitly recite the limitations of, “when the virtual memory use of the vault is greater than the first vault threshold and less than a second vault threshold of the one or more vault thresholds, instructing the memory state of the vault to be in a warning state, wherein in the warning state, performing one or more of: sending an alert message regarding the warning state; modifying the second vault threshold; requesting expansion of the vault; determining additional memory is being added to service the vault and rebalancing the virtual memory use such that the virtual memory use after rebalancing is below the second vault threshold; determining a temporary memory to use to expand the available memory for servicing the vault such that the virtual memory use after expansion is below the second vault threshold; and transferring one or more sets of the plurality of sets of EC data slices to another vault of the DSN such that the virtual memory use after transferring is below the second vault threshold”.
Rothstein recites the limitations of, claim 1 further comprises: “when the virtual memory use of the vault is greater than the first vault threshold and less than a second vault threshold of the one or more vault thresholds, instructing the memory state of the vault to be in a warning state (see pp. [0418-0424]; e.g., the reference of Rothstein serves as an enhancement to the teachings of Oe and Noguchi by providing fine-grained monitoring and usage-based analysis, where one or more of a plurality of “alerts” are employed as an indication of low available disk space, for example. Data alerts indicate a condition in an analyzed target database, and runs a set of rules against analysis results, where an alert is generated once conditions are met.  An alert would be generated when data usage distribution deviates from the required model.  Alerts are assigned severity, such as “critical, warning or informational”, describing the level of action the user may take to address the alert.  As stated, “Warning--The system or the Target database have met a condition which requires user action in order to prevent failure of the system”). 
The combined references of Oe, Noguchi and Rothstein are considered analogous art for being within the same field of endeavor, which is the storage, distribution and maintenance of information in a distributed self-maintaining database management system. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention, to have combined fine-grained monitoring and usage-based analysis, where one or more of a plurality of “alerts” are employed, as taught by Rothstein, with the methods of Noguchi and Oe, in order to provide improved systems and methods for data table management.  (Rothstein; pp. [0005])
The references of Oe, Noguchi and Rothstein do not appear to recite the limitation of, “wherein in the warning state, performing one or more of: sending an alert message regarding the warning state; modifying the second vault threshold; requesting expansion of the vault; determining additional memory is being added to service the vault and rebalancing the virtual memory use such that the virtual memory use after rebalancing is below the second vault threshold; determining a temporary memory to use to expand the available memory for servicing the vault such that the virtual memory use after expansion is below the second vault threshold; and transferring one or more sets of the plurality of sets of EC data slices to another vault of the DSN such that the virtual memory use after transferring is below the second vault threshold”.
The reference of McAlister recites the limitation, “wherein in the warning state, performing one or more of: 
sending an alert message regarding the warning state; modifying the second vault threshold; requesting expansion of the vault; determining additional memory is being added to service the vault and rebalancing the virtual memory use such that the virtual memory use after rebalancing is below the second vault threshold; determining a temporary memory to use to expand the available memory for servicing the vault such that the virtual memory use after expansion is below the second vault threshold; and transferring one or more sets of the plurality of sets of EC data slices to another vault of the DSN such that the virtual memory use after transferring is below the second vault threshold” (see col. 17, lines 13-45; col. 19, lines 23-28; e.g., McAlister enhances the combined teachings of Oe, Noguchi and Rothstein, and, as stated within column 17, lines 13-45 of McAlister, the system includes functionality to monitor current resource usage and a database may be repartitioned if it becomes larger than a specified maximum size (thus, adhering to Applicant’s teaching of an availability threshold by monitoring the size capacity of physical memory such as CPU resources) . Subsequently, a partition may be split and redistributed among existing hardware resources or additional hardware resources may be added to accommodate new partitions and/or partitions of modified (e.g., increased) size. A subscriber can change an associated Service Level Agreement (SLA), and request more or differently allocated disk space, CPU resources, or I/O resources.  One additional example teaches of the further dividing of a partition to other partitions having “smaller partition key ranges” without changing the ranges of other partitions in the namespace.  Applicant’s one or more “vault threshold” values can be represented as “a predetermined logical size of a vault”, taught at least within the cited column 17, as “partitions of modified {i.e. increased} size” are utilized.  Additionally, during repartitioning, data may be transferred from one replica group to another, such as from a source replica group to a destination replica group). 
The combined references of Oe, Noguchi, Rothstein and McAlister are considered analogous art for being within the same field of endeavor, which is the storage, distribution and maintenance of information in a distributed self-maintaining database management system. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention, to have combined the utilization of a scalable relational database service, as taught by McAlister, with the methods of Rothstein, Noguchi and Oe, because developers employing this technology must deal with the complexity around operational support of such systems, along with security compliance, change management, and optimization, which is often a source of difficulty and/or aggravation for developers, significantly impacting developer productivity.  (McAlister; col. 1, lines 25-41)

As for Claim 3, Oe provides for the allocation of logical volumes to physical storage areas managed by a set of storage management devices, and Noguchi provides for performing operational checking, such as periodical disk diagnosis, in order to determine a “normal” state of a disk.
The references of Oe and Noguchi do not appear to explicitly recite the limitations of, “when the virtual memory use of the vault exceeds the second vault threshold, instructing the memory state of the vault to be in a high state”, “wherein when in the high state, performing one or more of: sending an alert message regarding the high state; and establishing overwriting access to the vault, wherein the overwriting access allows older EC data slices to be deleted to make available memory space for newer EC data slices to be stored in the vault”.
 Rothstein teaches, “claim 2 further comprises: 
when the virtual memory use of the vault exceeds the second vault threshold, instructing the memory state of the vault to be in a high state” (see pp. [0418-0424]; e.g., the reference of Rothstein serves as an enhancement to the teachings of Oe and Noguchi by providing fine-grained monitoring and usage-based analysis, where one or more of a plurality of “alerts” are employed as an indication of low available disk space, for example. Data alerts indicate a condition in an analyzed target database, and runs a set of rules against analysis results, where an alert is generated once conditions are met.  An alert would be generated when data usage distribution deviates from the required model.  Alerts are assigned severity, such as “critical, warning or informational”, describing the level of action the user may take to address the alert.  “Critical” is considered equivalent to Applicant’s “high state”.  As stated, “Critical--The system or the Target database have met a critical condition that prevents normal functioning of the system. For the system to resume normal operation, action must be taken immediately.”). 
The combined references of Oe, Noguchi and Rothstein are considered analogous art for being within the same field of endeavor, which is the storage, distribution and maintenance of information in a distributed self-maintaining database management system. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention, to have combined fine-grained monitoring and usage-based analysis, where one or more of a plurality of “alerts” are employed, as taught by Rothstein, with the methods of Noguchi and Oe, in order to provide improved systems and methods for data table management.  (Rothstein; pp. [0005])
The references of Oe, Noguchi and Rothstein do not appear to recite the limitation of, “wherein when in the high state, performing one or more of: sending an alert message regarding the high state; and establishing overwriting access to the vault, wherein the overwriting access allows older EC data slices to be deleted to make available memory space for newer EC data slices to be stored in the vault” 
The reference of McAlister recites, “wherein when in the high state, performing one or more of: 
sending an alert message regarding the high state; and establishing overwriting access to the vault, wherein the overwriting access allows older EC data slices to be deleted to make available memory space for newer EC data slices to be stored in the vault” (see col. 17, lines 13-45; col. 19, lines 23-28; e.g., McAlister enhances the combined teachings of Oe, Noguchi and Rothstein, and, as stated within column 17, lines 13-45 of McAlister, the system includes functionality to monitor current resource usage and a database may be repartitioned if it becomes larger than a specified maximum size (thus, adhering to Applicant’s teaching of an availability threshold by monitoring the size capacity of physical memory such as CPU resources) . Subsequently, a partition may be split and redistributed among existing hardware resources or additional hardware resources may be added to accommodate new partitions and/or partitions of modified (e.g., increased) size. A subscriber can change an associated Service Level Agreement (SLA), and request more or differently allocated disk space, CPU resources, or I/O resources.  One additional example teaches of the further dividing of a partition to other partitions having “smaller partition key ranges” without changing the ranges of other partitions in the namespace.  Applicant’s one or more “vault threshold” values can be represented as “a predetermined logical size of a vault”, taught at least within the cited column 17, as “partitions of modified {i.e. increased} size” are utilized.  Additionally, during repartitioning, data may be transferred from one replica group to another, such as from a source replica group to a destination replica group). 
The combined references of Oe, Noguchi, Rothstein and McAlister are considered analogous art for being within the same field of endeavor, which is the storage, distribution and maintenance of information in a distributed self-maintaining database management system. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention, to have combined the utilization of a scalable relational database service, as taught by McAlister, with the methods of Rothstein, Noguchi and Oe, because developers employing this technology must deal with the complexity around operational support of such systems, along with security compliance, change management, and optimization, which is often a source of difficulty and/or aggravation for developers, significantly impacting developer productivity.  (McAlister; col. 1, lines 25-41)

As for Claim 4, Oe teaches, wherein the older EC data slices comprises one or more of: redundant EC data slices; and expired EC data slices (see pp. [0005]; e.g., duplicated data within logical volumes). 
As for Claim 5, Oe provides for the allocation of logical volumes to physical storage areas managed by a set of storage management devices, Noguchi provides for performing operational checking, such as periodical disk diagnosis, in order to determine a “normal” state of a disk, and Rothstein provides fine-grained monitoring and usage-based analysis, where one or more of a plurality of “alerts” are employed.
The references of Oe, Noguchi and Rothstein do not appear to explicitly recite the limitations of, “deactivating the write mode, wherein the deactivating prohibits additional EC data slices to be written to the vault”, and “establishing a read only mode that allows read only access to the plurality of sets of EC data slices”.
The reference of McAlister teaches, claim 3 further comprises: 
“deactivating the write mode, wherein the deactivating prohibits additional EC data slices to be written to the vault” (see col. 4, lines 25-34; e.g., the reference of McAlister provides an example in which one or more of a primary copy {i.e. “slice”} of a replica group of partitions may be the only writable copy of the partition, with one or more of a replica group being one or more partitions replicated over multiple database servers.  All writes are directed towards the primary copy, as other copies maintained within the replica group may serve as “read-only copies”, and read-only queries directed towards the partition are routed to these copies, off-loading work from the primary copy, and preventing writes to additional slices, as taught by Applicant’s claimed limitation.   The partitions pertain to one or more namespaces {i.e. virtual database}, equivalent to teachings of a “vault” {i.e. virtual memory block}); and 
“establishing a read only mode that allows read only access to the plurality of sets of EC data slices” (see col. 4, lines 25-34; e.g., As stated within the above rationale, all writes are directed towards the primary copy, as other copies maintained within the replica group may serve as “read-only copies”, and read-only queries directed towards the partition are routed to these copies, off-loading work from the primary copy). 
The combined references of Oe, Noguchi, Rothstein and McAlister are considered analogous art for being within the same field of endeavor, which is the storage, distribution and maintenance of information in a distributed self-maintaining database management system. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention, to have combined the utilization of a scalable relational database service, as taught by McAlister, with the methods of Rothstein, Noguchi and Oe, because developers employing this technology must deal with the complexity around operational support of such systems, along with security compliance, change management, and optimization, which is often a source of difficulty and/or aggravation for developers, significantly impacting developer productivity.  (McAlister; col. 1, lines 25-41)

Claims 11-14 amount to a computer readable storage device comprising instructions that, when executed by one or more processors, performs the method of Claims 2-5, respectively.  Accordingly, Claims 11 -14 are rejected for substantially the same reasons as presented above for Claims 2-5 and based on the references’ disclosure of the necessary supporting hardware and software (Oe; see pp. [0203-0206]; e.g., method for implementation integrating hardware and software components).



Claims 6 & 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oe et al (USPG Pub No. 20100217933A1; Oe hereinafter) in view of Noguchi et al (USPG Pub No. 20100106907A1; Noguchi hereinafter) further in view of McAlister et al (US Patent No. 8386540A1; McAlister hereinafter).

As for Claim 6, Oe provides for the allocation of logical volumes to physical storage areas managed by a set of storage management devices, and Noguchi provides for performing operational checking, such as periodical disk diagnosis, in order to determine a “normal” state of a disk.
The combined references of Oe and Noguchi are considered analogous art for being within the same field of endeavor, which is the storage, allocation, and maintenance of logical volumes of information in a distributed, self-maintaining database management system and diagnosing a storage device. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention, to have combined the diagnosis of storage devices to determine operational status, as taught by Noguchi, with the method of Oe, in order to prevent erroneous failure detection within one or more storage devices.  (Noguchi; pp. [0007-0008])
The references of Oe and Noguchi do not appear to explicitly recite the limitations of, “when the virtual memory use of the vault exceeds the first vault threshold and is less than a second vault threshold of the one or more vault thresholds, determining whether the virtual memory use of the vault can be expanded based on the dispersed data storage parameters”, “when the virtual memory use of the vault can be expanded: determining available physical memory for each DS unit of the set of DS units”, and “when at least the decode threshold number of DS units of the set of DS units has available physical memory above an availability threshold, allocating at least a portion of available physical memory within the at least the decode threshold number of DS units of the set of DS units for the vault to expand the virtual memory use of the vault such that the virtual memory use of the vault after the expansion is below the first vault threshold”.
McAlister recites the limitations of, claim 1 further comprises: 
“when the virtual memory use of the vault exceeds the first vault threshold and is less than a second vault threshold of the one or more vault thresholds, determining whether the virtual memory use of the vault can be expanded based on the dispersed data storage parameters” (see col. 19, lines 23-28; e.g., notifying a client application that the allocated resource levels have been met or exceeded so that it may request an increase in the allocation based on one or more of a plurality of parameters, such as a sudden burst in query workload directed to one or more namespaces, considered equivalent to Applicant’s teachings of exceeding a vault threshold and the expansion of memory use); and 
“when the virtual memory use of the vault can be expanded: 
determining available physical memory for each DS unit of the set of DS units” (see col. 17, lines 13-45; col. 19, lines 23-28; e.g., In order to provide performance improvements and scaling, the method of McAlister can begin notifying a client application that allocated resource levels have been met or exceeded so that it may request an increase in the allocation, as current resource usage is monitored, equivalent to Applicant’s teaching of expanding the virtual memory use of the vault  based on one or more of a plurality of parameters, such as a sudden burst in query workload directed to one or more namespaces and resource usage trends, and helping to determine availability for one or more partitions of a distributed namespace/virtual database. As stated within column 17, lines 13-45, the system includes functionality to monitor current resource usage and a database may be repartitioned if it becomes larger than a specified maximum size, thus, adhering to Applicant’s teaching of an availability threshold by monitoring the size capacity of physical memory such as CPU resources); and 
“when at least the decode threshold number of DS units of the set of DS units has available physical memory above an availability threshold, allocating at least a portion of available physical memory within the at least the decode threshold number of DS units of the set of DS units for the vault to expand the virtual memory use of the vault such that the virtual memory use of the vault after the expansion is below the first vault threshold” (see col. 17, lines 13-45; col. 19, lines 23-36; e.g., As stated within column 17, lines 13-45, the system includes functionality to monitor current resource usage and a database may be repartitioned if it becomes larger than a specified maximum size (thus, adhering to Applicant’s teaching of an availability threshold by monitoring the size capacity of physical memory such as CPU resources) . Subsequently, a partition may be split and redistributed among existing hardware resources or additional hardware resources may be added to accommodate new partitions and/or partitions of modified (e.g., increased) size. A subscriber can change an associated Service Level Agreement (SLA), and request more or differently allocated disk space, CPU resources, or I/O resources.  One example teaches of the further dividing of a partition to other partitions having “smaller partition key ranges” without changing the ranges of other partitions in the namespace.  Applicant’s one or more “vault threshold” values can be represented as “a predetermined logical size of a vault”, taught at least within the cited column 17 or McAlister, as “partitions of modified {i.e. increased} size” are utilized.  Column 17, lines 29-36 further discuss the use of a “customized utility”, considered equivalent to Applicant’s “first vault threshold”, as a “customized utility” allows CPU allocation to different users and queries to be controlled and limits “...the use of resources within an SRDBS implementation” in the same fashion as the “first vault threshold”). 
The combined references of Oe, Noguchi and McAlister are considered analogous art for being within the same field of endeavor, which is the storage, distribution and maintenance of information in a distributed self-maintaining database management system. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention, to have combined the utilization of a scalable relational database service, as taught by McAlister, with the methods of Noguchi and Oe, because developers employing this technology must deal with the complexity around operational support of such systems, along with security compliance, change management, and optimization, which is often a source of difficulty and/or aggravation for developers, significantly impacting developer productivity.  (McAlister; col. 1, lines 25-41)

Claim 15 amounts to a computer readable storage device comprising instructions that, when executed by one or more processors, performs the method of Claim 6, respectively.  Accordingly, Claim 15 is rejected for substantially the same reasons as presented above for Claim 6 and based on the references’ disclosure of the necessary supporting hardware and software (Oe; see pp. [0203-0206]; e.g., method for implementation integrating hardware and software components).


Response to Arguments
Applicant's arguments and amendments, with respect to Beach, Noguchi, Rothstein, and McAlister’s alleged failure to teach the subject matter of Claims 1-18 have been fully considered, and is persuasive in-part, as the Beach et al reference has been withdrawn from consideration, and the Noguchi, Rothstein, and McAlister et al references have been maintained for their corresponding, applicable teachings.  See further explanation below.  
Upon further consideration and in direct response to Applicant’s numerous claim amendments, a new ground(s) of rejection for Claims 1-18 is made in view of Oe et al (USPG Pub No. 20100217933A1) for its teachings addressing at least the amended limitations of “...wherein the decode threshold number is less than the pillar width number” and “determining virtual memory use of the vault based on the virtual memory use of the one storage unit”.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								9/10/2022